Case 3:20-cv-01657-KAD Document 17-5 Filed 02/12/21 Page 1 of 4




                          EXHIBIT E
                Case 3:20-cv-01657-KAD Document 17-5 Filed 02/12/21 Page 2 of 4


  From:    Frank McCoy Frank@mccoymccoy.com
Subject:   RE: D'Agostin v. Fitness International, No. 3:20-CV-03188-KAD: Objections
   Date:   January 15, 2021 at 4:25 PM
     To:   Benjamin Levites blevites@coughlinbetke.com
    Cc:    Kate Salvaggio Kate@mccoymccoy.com, Taylor DePascale Taylor@mccoymccoy.com, Kevin O'Leary koleary@coughlinbetke.com


       The reason for doing the standard requests is that they are unobjec5onable in state court and
       everyone agrees they must be answered. I assumed that you would not be objec5ng to them.

       I guess I will have to watch myself next 5me and be very speciﬁc.

       Let me respond to your objec5ons and maybe we can resolve them.

             1. Only applies to policies and procedures in eﬀect at the 5me of the incident
             2. If you are claiming a privileged document, claim the privilege speciﬁcally, otherwise we are
                en5tled to accident reports
             3. Looking for the maintenance contract if there is one for the area of the fall.

       Your claim that these are vague and ambiguous means that the Connec5cut Rules commiGee
       including lawyers and judges who draHed these interrogatories draHed objec5onable ques5ons.

       Let me know if we can resolve these issues. If not, I will ﬁle my memeo and argue this with the
       judge,

       Frank

       From: Benjamin Levites <blevites@coughlinbetke.com>
       Sent: Friday, January 15, 2021 4:14 PM
       To: Frank McCoy <Frank@mccoymccoy.com>
       Cc: Kate Salvaggio <Kate@mccoymccoy.com>; Taylor DePascale <Taylor@mccoymccoy.com>;
       Kevin O'Leary <koleary@coughlinbetke.com>
       Subject: Re: D'Agos5n v. Fitness Interna5onal, No. 3:20-CV-03188-KAD: Objec5ons

       Dear Frank,

       Per the enclosed I had proposed the plaintiff’s standard requests for production prior to
       removal as Early Rule 34 Requests, considered served as of the date of our Rule 26
       conference under FRCP 26(d)(2).

       I noted that I had raised this proposal during our Rule 26 conference, and accordingly
       understood by your agreement at that time that objections would be permitted under Rule
       34(b).

       As I noted previously, Fitness International’s responses will follow.

       Kind regards,
       Ben
       Case 3:20-cv-01657-KAD Document 17-5 Filed 02/12/21 Page 3 of 4



BENJAMIN H. LEVITES
ASSOCIATE
*Admitted in CT and NY
212-653-0380
blevites@coughlinbetke.com
COUGHLIN
       N◦◦ B E T K E L L P
Massachusetts | Connecticut | New Hampshire | New York | Rhode Island
Main Office
175 Federal Street | Boston, MA 02110
T. (617) 988-8050 | F. (617) 988-8005




Conﬁden5al Transmission
The informa5on contained in this electronic mail is intended for the named recipients only. It may contain privileged and
conﬁden5al material. Any other distribu5on, copying or disclosure is strictly prohibited. If you have received this
transmission in error, please no5fy us immediately by telephone and delete the original transmission without making a
copy.




        On Jan 15, 2021, at 3:55 PM, Frank McCoy <Frank@mccoymccoy.com>
        wrote:

        Benjamin,

        I thought you had agreed to answer and produce the standard discovery which is
        not objec5onable?

        I am now reading your objec5on. Did we have a misunderstanding?


        Frank J. McCoy
        A1orney Frank J. McCoy
        Board Cer;ﬁed Civil Trial Specialist
        Na;onal Board of Trial Advocacy
        McCoy & McCoy, LLC
        Attorneys at Law
        17th Floor
        20 Church Street
        Hartford, CT 06103
        <image003.jpg>

        From: Benjamin Levites <blevites@coughlinbetke.com>
        Sent: January 15, 2021 2:55 PM
        To: Frank McCoy <Frank@mccoymccoy.com>; Kate Salvaggio
        <Kate@mccoymccoy.com>; Taylor DePascale <Taylor@mccoymccoy.com>; Kevin
Case 3:20-cv-01657-KAD Document 17-5 Filed 02/12/21 Page 4 of 4


<Kate@mccoymccoy.com>; Taylor DePascale <Taylor@mccoymccoy.com>; Kevin
O'Leary <koleary@coughlinbetke.com>
Subject: D'Agos5n v. Fitness Interna5onal, No. 3:20-CV-03188-KAD: Objec5ons

Attorney McCoy:

Please see the enclosed objections to the plaintiff’s requests for production
served under FRCP 26(d)(2). Responses will follow. Have a good weekend.

Kind regards,

Ben


BENJAMIN H. LEVITES
ASSOCIATE
*Admitted in CT and NY
212-653-0380
blevites@coughlinbetke.com
COUGHLIN
       N◦◦ B E T K E L L P
Massachusetts | Connecticut | New Hampshire | New York | Rhode Island
Main Office
175 Federal Street | Boston, MA 02110
T. (617) 988-8050 | F. (617) 988-8005

 <image004.png> <image005.png>
Conﬁden5al Transmission
The informa5on contained in this electronic mail is intended for the named recipients only. It may
contain privileged and conﬁden5al material. Any other distribu5on, copying or disclosure is strictly
prohibited. If you have received this transmission in error, please no5fy us immediately by telephone and
delete the original transmission without making a copy.
